Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 11/17/2021 has been entered. Applicant indicates on the Request for Continued Examination (RCE) Transmittal that the response of 11/17/2021 be considered. 

Claim status
Applicant has amended Claims 1, 10, and 12, cancelled claims 14-15, and added new claims, Claims 22-40.  
Claims 1-13, 16-40 are under consideration. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims 12, 31, and 33 are objected to because of the following informalities:  Applicant is advised that should claim 1 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Furthermore, should claim 22 be found allowable, claims 31 and 33 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Withdrawn 35 USC § 102 
The prior rejection of Claims 1-2, 7, 9-13, 16, 18, 20 under 35 U.S.C. 102(a)(1) as being anticipated by Mujacic et al., (US 2020/0384025, filed 12/07/2018, with priority to provisional 62/774,855 filed 12/03/2018, provisional 62/774,165 filed 11/30/2018, 62/754,564 filed 11/01/2018, 62/740,903 filed 10/03/2018, 62/721,604 filed 8/22/2018, 62/716,971 filed 8/09/2018, 62/614,965 filed 1/08/2018, 62/596,774 filed 12/08/2017, prior art of record) is withdrawn in light of Applicant’s amendment of Claims 1, 10, and 12 to limit the preparation step (a) to consist of obtaining, activating, and expression, which Mujacic does not anticipate. Specifically, Mujacic introduces the step of mixing certain ratios of the CD8 and CD4 T cells (see Examples 1 & 6).

Withdrawn 35 USC § 103
The prior rejection of Claim 3 under 35 U.S.C. 103 as being unpatentable over Mujacic et al., (US 2020/0384025), in view of Rapoport et al., (Nature Med, 2015, 21:914-921, prior art of record) is withdrawn in light of Applicant’s amendment of Claims 1, 10, and 12

The prior rejection of Claim 4 under 35 U.S.C. 103 as being unpatentable over Mujacic et al., (US 2020/0384025), in view of Huag (US2005/0011582, filed 6/07/2004, prior art of record) is withdrawn in light of Applicant’s amendment of Claims 1, 10, and 12

The prior rejection of Claims 5-6, 17, 19 and 21 under 35 U.S.C. 103 as being unpatentable over Mujacic et al., (US 2020/0384025) is withdrawn in light of Applicant’s amendment of Claims 1, 10, and 12

The prior rejection of Claim 8 under 35 U.S.C. 103 as being unpatentable over Mujacic et al., (US 2020/0384025), in view of Sadeghi et al., (Acta Onco, 2013, 52:978-986, prior art of record) is withdrawn in light of Applicant’s amendment of Claims 1, 10, and 12

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-3, 5-13, 16-24, and 26-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US2015/0259646, published 9/17/2015, see IDS filed 1/03/2020), in view of Sadeghi et al., (Acta Onco, 2013, 52:978-986, prior art of record).


In regard to claims 1, 10, 12, 22, 31, and 33, Kwon (2015) teaches a method of preparing autologous cancer antigen-specific CD8 T cells comprising the following steps:
First, (a) preparing the activated autologous cancer antigen-specific CD8 T cells expressing the co-stimulatory factor 4-1BB consisting of the following steps:
Isolating PBMCs from the blood obtained from a patient;
Activating the CD8 T cells from said PMBCs;
Inducing expression of 4-1BB [0073-0084].
Second, (b) selecting the CD8 T cells expressing the co-stimulatory factor 4-1BB among the activated cells [0085-0086].
Third, (c) increasing the number of CD8 T cells [0087-0094].
However, although Kwon teaches that the autologous cancer antigen-specific CD8 T cells expressing the co-stimulatory factor 4-1BB are to be administered to the patient as cell therapy for cancer (Abstract), they are silent to the step of freezing the CD8 T cells.
	With respect to the freezing step of claims 1, 10, 12, 22, 31, and 33, as well as the thawing step of claims 2, 11, 13, 23, 32, 34, as well as the post-thawing expansion step of claims 8 and 29, Sadeghi teaches the method steps of freezing and thawing (i.e., F/T) T cells followed by a rapid expansion protocol (i.e., REP) step (p. 8, Fig. 1, p. 982, Fig. 2).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of preparing CD8+ T cells as taught by Kwon and combine the steps of (d) freezing the cells, (e) thawing the cells, and (f) expanding the number of T cells after thawing as taught by Sadeghi with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Sadeghi for several reasons. First, in regard to freezing and thawing the T cells, Sadeghi teaches that in cell therapy “cryopreservation of immune cells is a standard procedure that is routinely performed in order to preserve cells for future use. It also allows for the establishment of specimen banks for future analysis while reducing problems such as assay variabilities that are common when independently isolated fresh samples are analyzed” (p. 978, Introduction, see also Abstract). Second, in regard to increasing the number of cells after thawing, Sadeghi teaches that this would have been obvious because the expansion step after thawing allows the recovery of ATP levels (p. 983, Results, 1st para., p. 985, Discussion, 1st para., and see Fig. 2). 
	In regard to claims 3 and 24, Kwon teaches that the cancer antigen is hTERT ([0009], see Table 2, and Fig. 2-7).
In regard to claims 5, 6, 17, 19, 21, 26, 27, 36, 38, and 40, Kwon teaches that the number of CD8 T cells expressing 4-1BB after proliferation is about 106 cells per ml (i.e., 109 cells per L) so as to have sufficient numbers for administration to the cancer patient [0045]. Furthermore in regard to claims 6, 17, 19, 21, 27, 36, 38, and 40, since the CD8 T cells were immunoisolated by anti-4-1BB antibody, at least 95% of the cells express 4-1BB so as to enhance CD8 T cell activity for cancer treatment [0005]. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to generate at least 106 cells per ml that were 95% 4-1BB expressing, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In regard to claim 7, Kwon teaches the step of detecting the ratio of CD8 T cells also expressing 4-1BB [0047].
In regard to claims 9, 16, 18, 20, 30, 35, 37, and 39, as stated supra, Kwon teaches the co-stimulatory factor is 4-1BB.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/17/2021 are acknowledged.
Applicant argues that the amended claims exclude the gene modification step taught by Mujacic.
Applicant’s arguments have been fully considered, and although the Examiner does not concede that the amended claims exclude a gene modification, the rejections by and over Mujacic have been withdrawn. Specifically, Applicant is reminded that there is no special definition for “expressing” a co-stimulatory factor, thus instant claims still encompass a possible gene modification step. However, Majacic does teach a mixing step after obtaining the PBMCs, which would be reasonably considered outside of the scope of the closed language for the preparation step (a).


Claims 4 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US2015/0259646, published 9/17/2015, see IDS filed 1/03/2020), in view of Sadeghi et al., (Acta Onco, 2013, 52:978-986, prior art of record), as applied to claims 1 and 22, in further view of Huag (US2005/0011582, filed 6/07/2004, prior art of record).

As stated supra, Kwon et al. suggest a method of producing a cancer treatment composition of autologous, activated cancer antigen specific CD8+ T cells.
However, although Kwon teaches that selecting of 4-1BB expressing CD8+ T cells can be performed using a flow-cytometer [0047], they are silent with respect to a closed-system flow cytometer.
	With respect to claims 4 and 25, Huag teaches a closed-system flow cytometer (Abstract, Summary of Invention).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of preparing CD8+ T cells using an immunocapture system as taught by Kwon and substitute closed-system flow cytometer as taught by Haug with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Haug because the closed-system flow cytometer ensures sterility of the cells, while allowing the sorting of desired cells to high purity discrete populations (Abstract, [0003], Summary of invention). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/17/2021 are acknowledged and have been addressed supra.

Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633